Citation Nr: 0929475	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, residual of back injury, status post laminectomy, 
currently rated 40 percent disabling. 

2.  Entitlement to service connection for bilateral 
degenerative joint disease of the knees, including as 
secondary to service-connected lumbosacral strain.

3.  Entitlement to service connection for bilateral hip 
strain, including as secondary to service-connected 
lumbosacral strain.  

4.  Entitlement to service connection for bilateral ankle 
strain, including as secondary to service-connected 
lumbosacral strain.  

5.  Entitlement to service connection for cold injury 
residuals. 




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to April 
1976.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran, in his November 2005 notice of 
disagreement, had requested a "local hearing," he withdrew 
that request in a signed May 2006 submission.  On a June 2006 
VA Form 9, the Veteran requested a Central Office Board 
hearing (to be conducted in Washington, DC).  However, by a 
signed March 2009 submission, he again withdrew his request 
for a hearing.  

The Board notes that the record indicates an ongoing 
relationship of representation of the Veteran by the Military 
Order of the Purple Heart.  However, the document authorizing 
that representation appears to have been misplaced or lost, 
and is not shown to be of record.  Accordingly, a form signed 
by the Veteran to again document that appointment of 
authorized representation should be appropriately obtained 
from the Veteran (unless he desires other representation in 
his appeal).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Veteran's claim of entitlement to service connection for 
cold injury residuals is supported by a May 2005 letter from 
a private doctor (an osteopath) who did not report reviewing 
records of the Veteran, and apparently accepted the Veteran's 
history as the Veteran reported it to him.  That reported 
history included suffering from frostbite while stationed in 
Germany.  The Veteran also reported having several treatments 
in service for medical conditions including as related to his 
back.  He informed the above doctor that he had an 
appointment with VA for testing of cold injury residuals in 
his hands and feet.  The private doctor noted that the 
Veteran complained of bilateral hand and foot pain in cold 
weather, but the doctor did not provide either a diagnosis or 
an opinion regarding any cold injury, instead only noting the 
Veteran's statements.  

A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, such as is apparently presented 
here regarding cold injury residuals in the private doctor's 
May 2005 letter, is not competent medical evidence merely 
because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, such 
an opinion cannot be rejected solely because it is based upon 
a history supplied by the veteran; the critical question is 
whether it is credible in light of all the evidence.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005);

An attempt was made in September 1977 to obtain the Veteran's 
service treatment records (STRs), but only the records of his 
separation examination were forthcoming, with a search 
producing no STRs.  When a veteran's records have been lost 
or destroyed, VA has an obligation to search for alternative 
records which might support the Veteran's claim.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  Moreover, although 
there is a lack of service medical records, or for that 
matter, service personnel records, VA regulations provide 
that service connection may be shown through other evidence.  
Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. 
§ 3.303(a).  These alternative forms of evidence may also 
include statements from service medical personnel; "buddy" 
certificates or affidavits; employment physical examinations; 
medical evidence from hospitals, clinics, and private 
physicians at which or by whom a veteran may have been 
treated, especially soon after service discharge; letters 
written during service; photographs taken during service; 
pharmacy prescription records; and insurance examinations.  
See M21-1 MR, III.iii.2.E.27.  Such evidence may also be 
statements provided by accredited military experts.

In this case, it does not appear that the RO has made 
additional efforts to support the Veteran's frostbite claim, 
based on his STRs being unavailable.  A VA examination 
addressing the possibility of cold injury residuals has not 
been afforded the Veteran.  The RO should accordingly assist 
the Veteran in obtaining alternative records, and a VA 
examination should be scheduled to ascertain whether the 
Veteran has cold-related disability that may be related to 
service.  In addition, although the records obtained do not 
reflect treatment or testing for cold injury residuals, 
appropriate additional efforts should be made to obtain 
records which might reflect such treatment.   

Regarding the Veteran's claim for a higher disability rating 
for his service-connected lumbosacral strain, Social Security 
Administration (SSA) records were obtained in August 2007 
reflecting that he had sought and had been denied SSA 
disability benefits multiple times, with the focus of the 
evaluation being his low back disorder as his primary work-
impairing disability.  Indeed, the Veteran stated on his June 
2006 VA Form 9 that SSA had denied him three times.  However, 
the obtained SSA records reflect that the most recent of the 
three denials of benefits occurred in August 2002, with no 
more recent SSA determination contained within those obtained 
records.  The Veteran also stated in that June 2006 
submission that he was experiencing an increase in severity 
of symptoms related to his low back disorder and lower 
extremity disorders, and that he was awaiting a new hearing 
with SSA.  Further, a July 2007 private medical evaluation 
for workers' compensation purposes, and a November 2007 VA 
examination of the spine for compensation purposes, both 
noted an increase in severity of his low back disorder.  

Thus, more recent SSA records may inform of a more recent 
adjudication of a disability benefits claim as related to the 
Veteran's low back disorder, and may include as-yet-
unobtained medical records pertaining to the nature and 
severity of his claimed low back disorder and the effects of 
that disorder on the lower extremities.  The U.S. Court of 
Appeals for Veterans Claims has held that, where a veteran is 
in receipt of SSA disability benefits, the medical records 
underlying that award are relevant to issues such as those on 
appeal here.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
As a result, additional records from SSA should be requested, 
in potential furtherance of the Veteran's claims.

The Veteran's claims for service connection for bilateral hip 
strain, bilateral degenerative joint disease of the knees, 
and bilateral ankle strain, all including as secondary to his 
service-connected lumbosacral strain, are supported by the 
same May 2005 private doctor's letter.  The osteopath then 
provided an opinion that the Veteran's "altered body 
mechanics favoring his spine" caused pain and swelling in 
the ankles and knees and pain in the hips.  The osteopath 
also noted findings consistent with degenerative joint 
disease of the knees.  The osteopathy opined that the 
Veteran's low back disorder had "exacerbated" the Veteran's 
"pain and joint disease of the lower extremities."

That osteopath has thus provided an opinion regarding 
aggravation of the Veteran's claimed disorders of the hips, 
knees, and ankles secondary to his service-connected low back 
disorder.  Secondary service connection may be granted where 
the evidence shows that a chronic disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310 (2008); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  

During the pendency of this claim and appeal, an amendment 
was made, effective from October 10, 2006, to the provisions 
of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).  The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of secondary service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, it will be 
necessary for the RO to consider both the old and the revised 
provisions of 38 C.F.R. § 3.310 in considering the claim for 
service connection for RLS.

The Veteran was afforded a July 2005 VA joints examination 
for compensation purposes, and the examiner specifically 
concluded that he found "no evidence of altered body 
mechanics that cause his knees, hips, and ankles to hurt."  
The examiner further found that the knees, hips, and ankles 
were essentially physically normal, without inflammatory 
process.  He concluded that the Veteran's pain of the knees, 
hips and ankles was due to the "aging process," and not 
secondary to his service-connected back condition.  

The Board finds two difficulties with the July 2005 VA 
examination addressing medical questions underlying the 
Veteran's claims for secondary service connection.  First, 
the VA examiner failed to address the question of 
aggravation, instead only addressing causation, and hence the 
examiner has provided no opinion regarding aggravation 
directly contrary to that of the private osteopath.  His 
findings regarding current disabilities of the lower 
extremities, however, were notably contrary to the 
osteopath's findings.  Second, the VA examiner in July 2005 
found no altered body mechanics due to a low back disorder 
based, in part, upon findings that the Veteran had no 
increased disability of the low back with repetitive motion, 
that he could perform walking standing on his heels and toes, 
and that he had no limitation of his walking.  However, the 
more recent medical records reflect that all these medical 
circumstances have changed.  

At the Veteran's November 2007 VA examination, he endorsed 
the presence of low back pain of 8/10 severity, which 
increased to 10/10 severity with activity.  That examiner did 
not contradict that self-report, and found that the Veteran 
had not only pain but also mild fatigability associated with 
his low back, though with pain predominant.  That November 
2007 examiner found that the Veteran could not perform heel 
or toe walking, and that he was moderately to severely 
disabled due to his low back disorder.   

A July 2007 private examiner for workers' compensation 
purposes found that the Veteran had essentially no mobility 
of the lumbar spine with bending, with all bending coming 
from the hips, and also found no extension of the lumbar 
spine, as  well as severely diminished tilting of the spine.  
The examiner also found listing of the spine with standing.  
That examiner further observed osteophyte formation along the 
medial joint lines of the knees.  Thus, both the November 
2007 VA examiner's findings and the July 2007 private 
examiner's findings are consistent with an increased severity 
of the low back disorder as compared with findings upon VA 
examination in July 2005, with the possibility presented of 
altered body mechanics affecting the lower extremities.  A 
further evaluation of the medical questions underlying the 
secondary service connection claims is accordingly in order, 
including to address questions of aggravation presented by 
more current medical findings. Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide additional information or evidence 
regarding any testing or treatment 
received for his claimed disorders, to the 
extent records have not already been 
obtained and associated with the claims 
file. 

a.  In particular, The Veteran should 
be asked to assist in obtaining 
additional records of treatment or 
evaluation for frostbite or cold injury 
residuals between service and the 
present time, with appropriate contact 
information of treatment providers and 
authorization to contact those 
providers.  Inform him that alternative 
forms of evidence may serve to 
corroborate cold injury or frostbite in 
service, and that this evidence may 
take the form of statements from 
service medical personnel; "buddy" 
certificates or affidavits; employment 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians at which or by whom a 
veteran may have been treated, 
especially soon after service 
discharge; letters written during 
service; photographs taken during 
service; pharmacy prescription records; 
insurance examinations; and statements 
by military experts.

b.  He should also be requested to 
inform of any records associating 
claimed disabilities of the hips, 
knees, or ankles with his service-
connected low back disorder, based on 
either causation or aggravation.

c.  He should also be asked to inform 
of any SSA hearings conducted and any 
SSA determinations made since August 
2007.

d.  Any responses and evidence received 
should be associated with the claims 
file, and any indicated development 
undertaken.  

2.  The RO (AMC) should obtain from the 
Social Security Administration the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim, including any 
records obtained or created and any 
determinations made since August 2007.  
All records and responses received should 
be associated with the claims file.  

3.  The RO (AMC) should make appropriate 
efforts to obtain service personnel 
records, and any records of service 
treatment or examination not yet obtained.  
All records and  responses received should 
be associated with the claims file.  

4.  Thereafter, the Veteran should be 
afforded an appropriate examination to 
address the nature and etiology of any 
current residuals of frostbite or cold 
injuries.  Any indicated tests or studies 
should be conducted.  The claims folder must 
be made available to the examiner prior to 
the examination.  The examiner should do the 
following:

a.  Address whether the Veteran has any 
frostbite or cold injury residuals, and 
if so whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that such residuals are 
causally related to the frostbite or cold 
injury in service.  In so doing, the 
examiner should address evidence from 
service and proximate to service, 
statements of record, and other pertinent 
evidence presented, and ascertain whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the Veteran had frostbite or cold 
injury in service.  The examiner should 
also attempt to document, through 
interview, examination, and review of the 
claims file, the Veteran's history of 
relevant symptoms and treatment beginning 
from service.  Any necessary non-invasive 
tests to ascertain this should be 
conducted.  The examiner should explain 
in detail all findings and conclusions.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

5.  Also after completion of instructions 1 
to 3, afford the Veteran an examination to 
address whether his claimed bilateral hip, 
bilateral knee, and bilateral ankle 
disorders are associated, based either on 
causation or aggravation, with his service-
connected low back disorder.  Any indicated 
tests or studies should be conducted.  The 
claims folder must be made available to the 
examiner prior to the examination.  The 
examiner should do the following:

a.  Address whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that a current low 
back disorder has either caused or 
aggravated (permanently increased in 
severity) current bilateral hip, knee, 
and ankle disorders.  Each identified 
disorder of the hips, knees, and ankles 
should be addressed separately.  The 
examiner should note the prior treatment 
and examination records, including the 
May 2005 private treating osteopath's 
letter addressing aggravation of these 
claimed disorders by the Veteran's low 
back disorder, as well as the July 2005 
VA examination report effectively only 
addressing the question of causation.  
The examiner should also note the more 
recent private examination in July 2007 
and VA spine examination in November 
2007, both reflecting greater severity of 
the low back disorder, and the July 2007 
examination reflecting greater severity 
of the claimed knee disorders.  The 
examiner should explain in detail all 
findings and conclusions.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

6.  Thereafter, the RO (AMC) should 
readjudicate the remanded claims.  If any of 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

